Exhibit 10.1

UNITEDHEALTH GROUP

Grant Number:    

             
Grant Date
  Option Shares   Exercise Price   Expiration Date
 
           
   
  «Options»   $         
 
         


THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Grant Date specified above granted to

«Name»

(“Optionee”) the option (the “Option”) to purchase that number of shares of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Certificate represents will expire on the Expiration Date, unless it is
terminated prior to that time in accordance with this Certificate.

The Option Shares represented by this Certificate shall become exercisable as to
25% of the Option Shares on each anniversary of the Grant Date, commencing with
the first anniversary, unless this Option shall have terminated or the vesting
shall have accelerated as provided in this certificate. Once this Option has
become exercisable for all or a portion of the Option Shares, it will remain
exercisable for all or such portion of the Option Shares, as the case may be,
until the Option expires or is terminated as provided in this Certificate.

By accepting this Option the holder acknowledges that the holder of this Option
will not have any of the rights of a shareholder with respect to the Option
Shares until the holder has duly exercised the Option and paid the Exercise
Price and applicable withholding taxes in accordance with this Certificate. The
holder further acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet or Company intranet web pages or
otherwise, any information concerning the Company, this Option, the UnitedHealth
Group Incorporated 2002 Stock Incentive Plan (the “Plan”), pursuant to which the
Company granted this Option, and any information required by the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Certificate, the
terms of the Plan shall govern. Any terms not defined herein shall have the
meaning set forth in the Plan.

* * * * *

Nonqualified Option. The Company does not intend that the Option shall be an
Incentive Stock Option governed by the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended.

Termination of Option. The Option shall terminate on the Expiration Date. The
Option shall terminate prior to such date if the Optionee ceases to be employed
by the Company or its subsidiaries, except that:

(a) General: If the Optionee’s employment terminates for any reason (voluntary
or involuntary) other than death, permanent long-term disability or Retirement
(as defined below), the Optionee may, at any time within the Exercise Period (as
defined below), exercise the Option to the extent of the full number of Option
Shares which were exercisable and which the Optionee was entitled to purchase
under the Option on the date of the termination of his or her employment;

(b) Death or Permanent Long-Term Disability: If the Optionee dies while employed
by the Company or its subsidiaries, or if the Optionee’s employment by the
Company or its subsidiaries is terminated due to the Optionee’s failure to
return to work as the result of a permanent long-term disability which renders
Optionee incapable of performing his or her duties as determined under the
provisions of the Company’s long-term disability insurance program, then (i) all
unvested Option Shares hereunder shall immediately vest, and (ii) the Optionee
(or the Optionee’s personal representatives, administrators or guardians, as
applicable, or any person or persons to whom the Option is transferred by will
or the applicable laws of descent and distribution) may, at any time within a
period of five years after the Optionee’s death or termination of employment due
to the Optionee’s failure to return to work as the result of a permanent
long-term disability, or for such other longer period established at the
discretion of the Committee or the Chief Executive Officer of the Company,
exercise the Option to the extent of the full number of Option Shares which are
exercisable following such vesting;

(c) Retirement: If the Optionee’s employment by the Company or its subsidiaries
is terminated by reason of the Optionee’s Retirement (as defined below), then
(i) vesting of the Option shall continue as if such termination of employment
had not occurred and (ii) the Optionee may, at any time within a period of five
years after such termination of employment by reason of the Optionee’s
Retirement and subject to “Forfeiture of Option” below, or for such other longer
period established at the discretion of the Committee or the Chief Executive
Officer of the Company, exercise the Option to the extent of the full number of
Option Shares which were exercisable and which the Optionee was entitled to
purchase under the Option on the date of exercise of the Option; and

(d) Severance: If Optionee is entitled to severance under the Company’s
severance pay plan or under an employment agreement entered into with the
Company, then vesting of the Option shall continue for the period of such
severance. Should severance be paid in a lump sum versus bi-weekly payments, the
Option shall continue to vest for the period of time had severance been paid
bi-weekly.

For the purposes of this Option, “Exercise Period” shall mean the greater of
(i) a period of three months after the date of termination of the Optionee’s
employment, (ii) if Optionee is entitled to severance under the Company’s
severance pay plan or under an employment agreement entered into with the
Company, a period of three months after the end of such severance period (if
severance is paid in a lump sum versus bi-weekly payments, the Option shall
remain exercisable for a period of three months after the date on which
bi-weekly severance payments would have ended), or (iii) such other longer
period established at the discretion of the Committee or the Chief Executive
Officer of the Company. This Option shall in no event be exercisable after the
Expiration Date.

For purposes of this Option, “Retirement” means the termination of employment
other than by reason of death or permanent long-term disability by a person who
is age 55 or older and whose age in years plus number of years of Recognized
Employment with the Company or its subsidiaries totals 65 or more. For purposes
of this Option, “Recognized Employment” shall include only employment since the
Optionee’s most recent date of hire by the Company or its subsidiaries, and
shall not include employment with a company acquired by UnitedHealth Group or
its subsidiaries before the date of such acquisition.

Forfeiture of Option. If Optionee violates any provision of the Restrictive
Covenants of this Certificate, as set forth below, then all unvested portions of
the Option Shares, together with any portions of the Option Shares which vested
within one year prior to the termination of Optionee’s employment with the
Company or at any time after such termination (the “Forfeited Shares”), shall
become null and void and the Optionee shall pay to the Company, upon demand, an
amount equal to the difference between the proceeds the Optionee has received
from any sales of Forfeited Shares over the Exercise Price for such stock; and
if the Optionee still holds all or any part of the Forfeited Shares at the time
such Company demand is made, the Optionee shall pay over to the Company an
amount equal to the difference between the aggregate Fair Market Value of such
Forfeited Shares on the date the Option was exercised and the aggregate Exercise
Price with respect to such Forfeited Shares. This paragraph does not constitute
the Company’s exclusive remedy for Optionee’s violation of the Restrictive
Covenants. The Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violation.

Restrictive Covenants. In consideration of the terms of this Option and in
recognition of the fact that the Optionee will receive Proprietary Information,
as defined below, during Optionee’s employment with the Company, the Optionee
agrees to be bound by the following Restrictive Covenants:

(a) Proprietary Information. During the course of employment, Optionee will
receive sensitive, confidential, proprietary and/or trade secret information
(collectively, “Proprietary Information”), including, without limitation,
information regarding inventions, new product or marketing plans, business
strategies, merger and acquisition targets, financial and pricing information,
computer programs, models and data bases (including limitation source codes),
designs, analytical models, customer lists and information, and supplier and
vendor lists and information. This Proprietary Information includes not only
information contained in written or digitized Company documents but also all
such information which Optionee may commit to memory during the course of the
Optionee’s job. It is the Optionee’s responsibility to protect the integrity and
confidential nature of this Proprietary Information, both during and after the
Optionee’s employment with the Company, and the Optionee shall not disclose any
such Proprietary Information, either during or after the term of the Optionee’s
employment, except as necessary for the performance of the Optionee’s duties or
as expressly permitted in writing by UnitedHealth Group. It is understood,
however, that nothing herein shall be construed to prohibit the disclosure, or
restrict the use, of information that is available in reasonably similar form to
the general public, through no fault of the Optionee, or that was received by
the Optionee outside of UnitedHealth Group, without an obligation of
confidentiality.

(b) Competitive Activity. During the Optionee’s employment with the Company and
for the greater of one year after the termination of the Optionee’s employment
for any reason whatsoever (including Retirement) or the period of time for which
the option remains exercisable, the Optionee shall not engage in any Competitive
Activity. For purposes of this Agreement, the term “Competitive Activity” shall
mean involvement in any activities that are competitive with any product or
service that the Optionee was directly involved with, or had Proprietary
Information regarding, during the Optionee’s employment with the Company or its
subsidiaries. Because the Company’s business competes on a nationwide basis, the
Optionee’s obligations hereunder shall apply anywhere in the United States of
America.

In the event that any portion of this Section (b) regarding “Competitive
Activity” shall be determined by any court of competent jurisdiction to be
unenforceable because it is unreasonably restrictive in any respect, it shall be
interpreted to extend over the maximum period of time for which it reasonably
may be enforced and to the maximum extent for which it reasonably may be
enforced in all other respects, and enforced as so interpreted, all as
determined by such court in such action. The Optionee acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Certificate is to be given the construction that renders its provisions valid
and enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

(c) Non-Solicitation. During the Optionee’s employment and for the greater of
two years after the termination of the Optionee’s employment for any reason
whatsoever (including Retirement) or the period of time for which the option
remains exercisable, the Optionee shall not:

(i) induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way interfere adversely with the relationship between
any such employee and the Company;

(ii) induce or attempt to induce any employee of the Company to work for, render
services to, provide advice to, or supply confidential business information or
trade secrets of the Company to any third person, firm, or corporation;

(iii) employ, or otherwise pay for services rendered by, any employee of the
Company in any business enterprise with which the Optionee may be associated,
connected or affiliated;

(iv) induce or attempt to induce any customer, supplier, licensee, licensor or
other business relation of the Company to cease doing business with the Company,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and the
Company; or

(v) assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by the Optionee.
In particular, the Optionee will not, directly or indirectly, induce any
employee of the Company to carry out any such activity.

By accepting this Option, the Optionee agrees that the restrictions and
agreements contained in this Restrictive Covenants section are reasonable and
necessary to protect the legitimate interests of the Company.

Manner of Exercise. On the terms set forth herein, the Option may be exercised
in whole or in part from time to time by delivering notice of exercise to the
Company, accompanied by payment of the Exercise Price and any applicable
withholding taxes (i) in cash, by wire transfer, certified check or bank
cashier’s check payable to the Company, (ii) by delivery of shares of Common
Stock already owned by the Optionee or (iii) by delivery of a combination of
cash and such shares; provided, that Optionee shall not be entitled to tender
shares of Common Stock pursuant to successive, substantially simultaneous
exercises of options to purchase Common Stock. Any shares already owned by the
Optionee referred to in the preceding sentence must have been owned by the
Optionee for no less than six months prior to the date of exercise of the Option
if such shares were acquired upon the exercise of another option or upon the
vesting of restricted stock or restricted stock units.

No Guarantee of Employment. This Option does not confer on the Optionee any
right with respect to the continuance of any relationship with the Company or
its subsidiaries, nor will it interfere in any way with the right of the Company
to terminate such relationship at any time.

No Transfer. During the Optionee’s lifetime, only the Optionee can exercise the
Option. The Optionee may not transfer the Option except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act or
the rules promulgated thereunder, to the extent provided in clause (b) under the
section above entitled “Termination of Option.” Any attempt to otherwise
transfer the Option shall be void.

Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the benefits or
potential benefits intended to be made available under the Option (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of the Option), the Committee shall, in such
manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (i) the number and type of shares (or other securities or other
property) subject to the Option and (ii) the exercise price with respect to the
Option; provided, however, that the number of shares covered by the Option shall
always be a whole number. Without limiting the foregoing, if any capital
reorganization or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with another entity, or the sale of all
or substantially all of the Company’s assets to another entity, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, the Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Certificate and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the Option, with
appropriate adjustments to prevent diminution or enlargement of benefits or
potential benefits intended to be made available under the Option, such shares
of stock, other securities, cash or other assets as would have been issued or
delivered to the Optionee if the Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such reorganization, consolidation, merger or sale unless prior to the
consummation thereof the successor entity (if other than the Company) resulting
from such reorganization, consolidation or merger or the entity purchasing such
assets shall assume by written instrument the obligation to deliver to the
Optionee such shares of stock, securities, cash or other assets as, in
accordance with the foregoing provisions, the Optionee may be entitled to
purchase or receive.

Change in Control. Notwithstanding the other vesting provisions set forth
herein, but subject to the other terms and conditions set forth herein, the
Option shall become fully vested and exercisable on the effective date of a
Change in Control. For purposes of this Option, a “Change in Control” shall mean
the sale of all or substantially all of the Company’s assets or any merger,
reorganization, or exchange or tender offer which, in each case, will result in
a change in the power to elect 50% or more of the members of the Board of
Directors of the Company.

Other. An original record of this Certificate and all the terms thereof is held
on file by the Company. To the extent there is any conflict between the terms
contained in this certificate and the terms contained in the original held by
the Company, the terms of the original held by the Company shall control.

THIS CERTIFICATE REPRESENTS AN OPTION TO PURCHASE SHARES OF COMMON STOCK AND
DOES NOT CONSTITUTE OR REPRESENT SHARES OF COMMON STOCK

NON-NEGOTIABLE

